Citation Nr: 1742362	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  14-26 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for traumatic brain injury (TBI).  

2.  Entitlement to service connection for a back disability.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from September 1956 to September 1958.  

This matter comes before the Board of Veterans' Appeals (Board) from September 2013 and November 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  

The Veteran appeared at a videoconference Board hearing before the undersigned Veterans Law Judge in August 2017.  He submitted additional evidence and waived RO consideration.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for a back disability.  He maintains that his current back disability is related to a fall during service.   

Initially, the Board notes that a July 2012 SHARE Print Screens reflects that the Veteran is in receipt of benefits from the Social Security Administration (SSA).  The SSA records are potentially relevant to the Veteran's claim.  Remand is warranted so that all relevant SSA records may be requested.  See 38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed. Cir. 2010).  

In addition, service treatment records reflect that in July 1958, the Veteran fell from a distance of 14 feet, landing on his back and neck.  Findings included three superficial abrasions over the back, as well as paresthesias and pain in the neck.  Limited motion in all planes was reported, and no areas of localized tenderness were noted.  X-ray examination of the cervical spine was reported to show straightening of the normal lordosis from muscle spasm, and no evidence of fracture or dislocation was noted.  Bed rest was prescribed, and the following day, less pain was reported, and increased motion in the neck was noted.  The September 1958 separation examination report shows that the spine and musculoskeletal system were normal.  

In an October 2013 letter, the Veteran's private chiropractor noted treatment of the Veteran's back pain beginning in 1992.  A history of a fall from a rooftop during service was noted, with subsequent pins and needles sensations in his neck for about two months.  

The August 2013 VA examiner stated that it is less than likely that the Veterans thoracolumbar degenerative joint disease is related to the in-service injury.  Although the normal examination at separation and an absence of treatment for back symptoms until 2002 was noted, in an October 2013 letter, the Veteran's private chiropractor noted treatment of the Veteran's back pain beginning in 1992.  In addition, at the August 2017 Board hearing, the Veteran's wife stated that she had been married to the Veteran for 31 years and that he has had back pain ever since they have been married.  As such, the August 2013 VA opinion is not completely adequate for a determination.  

In addition, an August 2017 private opinion notes that the Veteran had been treated for chronic back and neck pain secondary to multilevel lumbar spondylosis, degenerative disc disease, and right-sided lumbar radiculopathy since 2006.  Although the physician opined that the Veteran's current back disability is an extension of the injury incurred in the fall from 14 feet during service, an adequate rationale for the opinion was not provided.  The Board notes that the opinion does not address the contemporaneous in-service findings, the normal separation examination report, or the gap in time between separation and the initial post service back symptoms.  As such, a new VA examination is warranted.  

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record. 

Lastly, in December 2016, the Veteran filed a notice of disagreement (NOD) with the November 2016 rating decision in which the RO reopened and denied the claim of service connection for TBI.  Accordingly, the Veteran must be issued a statement of the case (SOC) in order to allow him to perfect an appeal of this issue.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238 (1999) (holding that where an NOD has been filed with regard to an issue, and an SOC has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of an SOC).

Accordingly, the case is REMANDED for the following actions:

1.  Furnish the Veteran a SOC with respect to service connection for TBI.  The Veteran must be informed that in order to perfect an appeal of the issue, he must timely file a substantive appeal, following the issuance of the SOC.  If the appeal is perfected, and after any further action deemed warranted has been accomplished, certify the matter to the Board.  

2.  Obtain complete VA treatment records since May 2014.  

3.  Contact SSA and request that it provide documentation of any claim and/or award of disability benefits filed by the Veteran and copies of all records developed in association with any existing determination.  

4.  After completion of the above, schedule the Veteran for a VA back examination by an appropriate medical professional.  The entire claims file must be reviewed by the examiner.  The examiner is to conduct all indicated tests.  

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a back disability had its onset during, or is otherwise related to his active service, to include the fall from 14 feet during service.  

In rendering the opinion, the examiner should address the October 2013 letter noting treatment of the Veteran's back pain beginning in 1992, the August 2017 private opinion, and the statements of the Veteran and his wife with respect to the onset of back symptoms after separation.  

A rationale for all opinions expressed should be provided.  

5.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

